            Case 6:20-cv-00816-ADA Document 37 Filed 03/23/21 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                           No. 6:20-cv-00816-ADA
BRAZOS LICENSING AND DEVELOPMENT,
                                                      JURY TRIAL DEMANDED
                Plaintiff,

       v.

JUNIPER NETWORKS, INC.,

                Defendant.


                                 JOINT STIPULATION OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41, plaintiff WSOU Investments, LLC d/b/a Brazos Licensing

and Development (“Brazos”) and defendant Juniper Networks, Inc. (“Juniper”) hereby stipulate

that all of Brazos’s claims in this action against Juniper shall be dismissed with prejudice, and

that all of Juniper’s claims and defenses in this action against Brazos shall be dismissed without

prejudice. Brazos and Juniper shall each bear their own costs, expenses, and attorneys’ fees. The

dismissal is not the result of any settlement agreement, license, payment, or other consideration

to Brazos or any other entity.



Dated: March 23, 2021                             Respectfully submitted,

/s/ Todd Briggs                                   /s/ Raymond W. Mort, III
B. Russell Horton                                 Raymond W. Mort, III
rhorton@bhkh.com                                  Texas State Bar No. 00791308
GEORGE BROTHERS KINCAID & HORTON LLP              raymort@austinlaw.com
114 West 7th Street, Suite 1100                   THE MORT LAW FIRM, PLLC
Austin, Texas 78701                               100 Congress Avenue, Suite 2000
telephone: (512) 495-1400                         Austin, Texas 78701
facsimile: (512) 499-0094                         tel/fax:    (512) 677-6825

Kevin P.B. Johnson                                Edward J. Naughton
kevinjohnson@quinnemanuel.com                     Massachusetts State Bar No. 600059
        Case 6:20-cv-00816-ADA Document 37 Filed 03/23/21 Page 2 of 2




Todd Briggs                              enaughton@brownrudnick.com
toddbriggs@quinnemanuel.com              Rebecca MacDowell Lecaroz
Margaret Shyr (pro hac vice)             (admitted pro hac vice)
margaretshyr@quinnemanuel.com            rlecaroz@brownrudnick.com
Joseph E. Reed (pro hac vice)            BROWN RUDNICK LLP
joereed@quinnemanuel.com                 One Financial Center
QUINN EMANUEL URQUHART & SULLIVAN, LLP   Boston, Massachusetts 02111
555 Twin Dolphin Drive, 5th Floor        telephone: (617) 856-8200
Redwood Shores, California 94065         facsimile: (617) 856-8201
telephone: (650) 801-5000
facsimile: (650) 801-5100              Alessandra C. Messing
                                       New York State Bar No. 5040019
Nima Hefazi (pro hac vice)             amessing@brownrudnick.com
nimahefazi@quinnemanuel.com            Timothy J. Rousseau
QUINN EMANUEL URQUHART & SULLIVAN, LLP New York State Bar No. 4698742
865 South Figueroa Street, 10th Floor  trousseau@brownrudnick.com
Los Angeles, California 90017          Yarelyn Mena
telephone: (213) 443-3000              (admitted pro hac vice)
facsimile: (213) 443-3100              ymena@brownrudnick.com
                                       BROWN RUDNICK LLP
Counsel for Defendant                  7 Times Square
Juniper Networks, Inc.                 New York, New York 10036
                                       telephone: (212) 209-4800
                                       facsimile: (212) 209-4801

                                         David M. Stein
                                         Texas State Bar No. 797494
                                         dstein@brownrudnick.com
                                         Sarah G. Hartman
                                         California State Bar No. 281751
                                         shartman@brownrudnick.com
                                         BROWN RUDNICK LLP
                                         2211 Michelson Drive, 7th Floor
                                         Irvine, California 92612
                                         telephone: (949) 752-7100
                                         facsimile: (949) 252-1514

                                         Counsel for Plaintiff
                                         WSOU Investments, LLC d/b/a
                                         Brazos Licensing and Development




                                         2
